Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
         DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/21 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the grounds of rejection.  On 1/20/21, Applicant amended the independent claims.   And, Applicant’s Remarks address these amended features.  Please see the 103 with the addition of Wu and the citations below that addresses these amended features.    
In regards to 101, the 101 is still found to apply.  Note the updated 101 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 6, 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite to issue lottery tickets associated with a lottery; a lottery syndicate manager to enable a syndicate manager to arrange purchase of a lottery syndicate ticket in the lottery; a social networking administrator to facilitate the purchase of shares in the syndicate by prospective members; to: a)    receive confirmation of payment by the lottery syndicate manager, b)    receive lottery syndicate conditions selected by the lottery syndicate manager, c)    purchase the lottery syndicate ticket upon receipt of said confirmation of payment and according to said lottery syndicate conditions; d)    allocate a plurality of shares to the purchased lottery syndicate ticket; e)    allocate the shares in the lottery syndicate ticket to syndicate members’ accounts upon receipt of payment from syndicate members; f)    prior to a cancellation time, determine whether all syndicate shares in the syndicate are sold; g)    send an invitation to the prospective members to purchase unsold syndicate shares; h)    send an invitation to the lottery syndicate manager to purchase the unsold syndicate shares; and i) receive a cancellation request of the lottery syndicate ticket from the lottery syndicate manager  when the lottery syndicate manager declines the invitation to purchase the unsold syndicate shares; wherein the social networking administrator is configured to facilitate the purchase of shares by the prospective members and without requiring the prospective members to pay the syndicate manager, and wherein the agent transfers any winnings associated with the lottery syndicate ticket into syndicate members’ accounts based upon share allocation.  This is considered in the Abstract Idea grouping of certain methods of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no 
Dependent claims 3-5, 10, 12, and 14- 16, 18 are not considered directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims  1, 3-7, 10, 12, and 14- 16, 18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over  Adams (20130344932) in  view of Walker (20100105462)  and  in   further view of Wu (20130006747) .

	Regarding claims 1 and 6-7, Adams    discloses   a lottery server configured to issue lottery tickets associated with a lottery (figure 1, #10-11, lottery server, with corresponding descriptions, page 2 para 25, a server system 10 comprising one or more interconnected computer servers 11);  a lottery syndicate manager computer configured to enable a syndicate manager to arrange purchase of a lottery syndicate ticket in the lottery, a social networking administrator server configured to facilitate the purchase of shares in the syndicate by prospective members through a social networking website (figure 6, ”invite friends”, page 4 paras 47- 51, web services carried out by the web services module 30 ……. participate in group lottery draws and/or pool resources to achieve a greater Social standing, page 9 para 135 post it to your Facebook wall?); and an agent server configured to      receive confirmation of payment by the lottery syndicate manager (page 3 para 31, payment transactions are performed by the server system 10),      receive lottery syndicate conditions selected by the lottery syndicate manager,      purchase the lottery syndicate ticket upon receipt of said confirmation of payment and according to said lottery syndicate conditions (page 7 para 88, a real lottery ticket to win the virtual good is about to be purchased, and then prompts the user to confirm the purchase (step 209).  a plurality of shares to the purchased lottery syndicate ticket; assigning the lottery syndicate ticket to syndicate members' accounts upon receipt of payment from the syndicate members   (figure 6, ”invite friends”, page 4 paras 47- 51, web services carried out by the web services module 30 ……. participate in group lottery draws and/or pool resources to achieve a greater Social standing;   Pool sharing discloses  allocation; also see payment at [49, 69] in regards to payment for tickets). 
	While Adams discloses that there are group lotteries and pool resources to achieve greater social standing [51], does  not explicitly disclose  to  allocate the shares in the lottery syndicate ticket to syndicate members' accounts upon receipt of payment from syndicate members.  However, Walker discloses    to allocate the shares in the lottery syndicate ticket to syndicate members' accounts upon receipt of payment from syndicate members ( page 2 para 26, players may prefer to share or pool the tickets of the team members and allocate or share, among the members of the group, any total winnings from the individual tickets, page 4 para 61, all tickets in a ticket set, purchased by a group, are for the same lottery game (e.g., all Powerball tickets). It may be preferred, but is not necessary, that all players in a group contribute an equal amount (e.g., pay for 1 ticket each, or evenly split $50 in tickets).
Also, Walker further discloses that there each ticket is split amongst several players (“[31]… if one or more of the purchased tickets has qualified for a payout or 
Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the group pooling of Adams to include allocates shares upon payment,   as taught by Walker, to purchase a lottery ticket and divide up the winnings later, as Walker discloses in paragraph 61, Where equal amounts are contributed, it may be preferred that all players in the pool are entitled to an equal share of any winnings. Where different amounts are contributed, it may be preferred that players in the pool are entitled to a share of any winnings proportional to their contribution.		Adams further discloses draw dates for lotteries [2, 90] and selling lottery tickets [22] and group lottery draws [51].  Adams does not explicitly disclose  prior to a cancellation time, determine whether all syndicate shares in the syndicate are sold; or  receive a cancellation request of the lottery syndicate ticket from the lottery syndicate manager computer when the lottery syndicate manager declines the invitation 
Adams further discloses    send an invitation to the prospective members through the social networking website to purchase unsold syndicate shares (“[71]… Invitations are a social networking device which allows a player to invite a friend to participate in the game play, and can be purchased or won during game play”; Fig. 6 and “play lottery”, “invite friends”; [135] and post it to your Facebook wall);
    send an invitation to the lottery syndicate manager through the lottery syndicate manager computer to purchase the unsold syndicate shares (Fig. 6 and Play Lottery, where this invite to play the lottery is sent to the person who invites the other friends). 
Adams further discloses  wherein the social networking administrator server is configured to facilitate the purchase of shares by the prospective members 
Examiner notes that the following feature is interpreted in light of Applicant Spec at [25, 28, 55].  Note in Applicant Spec that bank accounts are used.
Adams discloses wherein the agent server electronically transfers any winnings associated with the lottery syndicate ticket into syndicate members’ accounts.  Adams discloses an electronic network and servers (see Fig. 1; see server at [5, 25-26]).  Adams discloses that information is transferred and accessed over the network [102].  Adams discloses an electronic player account [8, 28] and player wallet [28] and player wallet and financial account information  [47] and current balance of player’s accounts [63] and providing winnings to the player account [21] and providing winnings automatically to player accounts (“[79] Depending on the limit decided by the lottery authority, each jackpot winnings is automatically credited to a player's account.”) and providing winnings electronically into the player account after winning ([86] and “[90]… The lottery services module 48 compares the winning numbers against the real lottery ticket and if the lottery ticket is a winning ticket; the PAM module 44 updates the player's account Wallet (step 220) and social status.” And “[93]… If the player's real lottery ticket is a winning ticket, the PAM module 44 updates the player account with the lottery winnings and that one of the lottery tickets has been used, and the client computing device 12 receives a message from the server system 10 to display a congratulatory message and to show the player's updated player account (step 321).”, note that the 
Adams does not explicitly disclose transfers any winnings based upon share allocation.  However, Walker discloses wherein the agent server provides any winnings associated with the lottery syndicate ticket to syndicate members based upon share allocation ([26, 61]).  Walker further discloses electronically transferring from a member’s account or online payment account or other financial account to the system [63, 67].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Walker’s providing winnings based upon allocation and Walker’s financial accounts to Adams electronically transferring winnings to accounts.  One would have been motivated to do this in order to better allow lottery participation (as in Walker’s lottery allocation) and better provide lottery winnings (actually providing the winnings encourages lottery participation).

Regarding claim 3, Adams    discloses   wherein the prospective members are connections of the syndicate manager (page 1 para 7, The program modules can further comprise a player account management module, pages 2-3 para 28, a social engine module 38 which execute various Social networking functions of the lotterized Video game, and a proxy engine module 40 which handles players' account, wallet, wagers and transactions between the client computing device, page 4 para 48-49, The basic functionality features allow a player to “add'. “remove' and “manage' friends in the player's network (“friends list')… PlayerAccount’.

Regarding claim 4, Adams    discloses   a prospective syndicate member computer  for enabling payment to purchase shares in the syndicate ticket (figure 6, play, page 3 para 31, payment transactions are performed by the server system 10).   

Regarding claim 5, Adams    discloses   a financial server for administering financial accounts for syndicate members and for receiving payments (figure 6, bank and banking, page 4 para 49, “PlayerAccount’: This represents the player's basic account settings such as real name, address, contact information (phone numbers, address), financial account information Such method of payment and payment/billing information hereinafter referred to as “wallet information', page 6 para 82-85, When the player selects “bank' the game engine returns to the “conduct financial transaction' step (106) to allow the player to buy real lottery tickets with Credits or real funds……. players winnings, prizes or goods acquired during the game).

Regarding claim 10,   Adams does not appear to  explicitly disclose to   confirm    all shares   are sold.   However, Wu discloses   wherein prior to a predetermined cancellation period, the agent server confirms to the syndicate manager that all needed deals sold ([2-4]; Fig. 7). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the group pooling  of 

Regarding claim 12, Adams    discloses   wherein the agent server validates an age or an identity of syndicate members before they can withdraw winnings from associated accounts (page 4 para 58, Validate Player: validate an existing players login and password, or new player's eligibility to play the game).
 
Regarding claim 14, Adams    discloses   wherein the lottery syndicate manager sends one or more invitations to prospective members of a lottery syndicate associated with the purchased lottery syndicate ticket (figure 6 invite friends, Invitations are a social networking device which allows a player to invite a friend to participate in the game play).

Regarding claim 15, Adams    discloses   wherein the invitations are sent to connections of the lottery syndicate manager via social media (figure 6 invite friends, Invitations are a social networking device which allows a player to invite a friend to participate in the game play).

Regarding claim 16, Adams    discloses   wherein the invitations are sent to selected connections ( figure 6 invite friends, Invitations are a social 


Regarding claim 18, Adams does not appear to  explicitly disclose the agent server cancelling the lottery syndicate ticket purchase and issuing electronic refunds to accounts of syndicate members including the lottery syndicate manager. However, Wu discloses   the agent server cancelling the deal and issuing electronic refunds to accounts of syndicate members including the lottery syndicate manager ([2-4]; Fig. 7). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the group pooling  of Adams  to include cancelling  the pool, if  not full with refund, as taught by Wu.  One would be motivated to do this to better make sure the deal happens as intended.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nicholas winner and prizes at [39, 43, 45] and social networks and invitation to play games [40] and Groupon type workings; these discloses lotteries and cancelling: Moshal [0013] [0014] ; Otto [0061] ; Rangnekar [0031].
Note the other cited prior art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.